DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/919,189 filed 02 July 2020. Claims 1-9 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 02 July 2020 and 21 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A multi-disc brake as a parking or emergency brake, which is installable in an interior of a drive support of a vehicle drive, comprising an annular brake coil holder 5with a wound brake coil, an armature plate with a disc support to which a multiplicity of armature plate discs is fastened, wherein a compression spring brings about a linear spacing of the brake coil holder from the linearly movable armature plate made of a ferromagnetic material in a braking position of the 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art not only requires an electromagnetic system that engages and disengages a friction clutch, it also requires a specific configuration of the brake coil holder. This, in combination with the remaining limitation is not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2217464 teaches an electromagnetic brake assembly that uses a friction clutch. However, the armature plate does not have friction plate support and the holder is a three-legged assembly.
2729310 teaches an electromagnetic brake assembly that uses a friction clutch. However, the armature plate does not have friction plate support and the holder is a three-legged assembly.
3752267 teaches an electromagnetic brake assembly that uses a friction clutch. However, the armature plate does not have friction plate support and the holder is a three-legged assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659